DETAILED ACTION
Acknowledgements
Claims 1-20 are pending.
Claims 2-8, 11-12, 14, and 17-20 are withdrawn.
Claims 1, 9-10, 13, and 15-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-8, 11-12, 14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2022.
Applicant's election with traverse of Species D in the reply filed on 5/19/2022 is acknowledged.  The traversal is on the ground(s) that the species are not independent because they share the same invention concept of a cryptocurrency securing system as the different apparatuses of the same cryptocurrency securing system are all configured for securing the private key information under the same concept and separating the apparatus of the system makes cyberattacks more difficult. Applicant further states that there is not a serious search burden.  This is not found persuasive because each of the species includes variations of features that are independent from the other. For example, Species C involves a first controller verifying a PIN and receiving cryptocurrency transaction information when the PIN is verified (PGPub of Specification ¶¶ 73-75) while Species D requires notifying a cloud server and receiving a response from the cloud server after the first controller verifies the PIN, where the cryptocurrency transaction information is received based on the response from the cloud server rather than when the PIN is verified (PGPub of Specification ¶¶ 76-77). The various species present a serious search burden because each species would require a different field of search, such as searching different classifications or using different search strategies, and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-10, 13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1 and 9-10 are directed to system comprising a first apparatus and claims 13 and 15-16 are directed to a method, Therefore, these claims fall within the four statutory categories of invention. 
The claims recite determining whether a transaction complies with a policy, using a PIN to calculate a key value, and encrypting the transaction information with the key, which is an abstract idea. Specifically, the claim 1 recites “receive a cryptocurrency transaction information from a first user . . .,” “determining whether a policy data corresponding to the cryptocurrency transaction information is legal,” “deriving a cryptocurrency private key information via a personal identification number of the first user . . . when the policy data corresponding to the cryptocurrency transaction information is legal,” “encrypting the cryptocurrency transaction information via the cryptocurrency private key information for deriving an encrypted cryptocurrency transaction information,” “transmit the encrypted cryptocurrency transaction information . . .,” and claim 13 recite similar limitations, which are grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for evaluating a transaction to determine whether it is legal, protecting the transaction information, and transmitting it, which is a commercial or legal interaction. Additionally, the features of “deriving a cryptocurrency private key information via a personal identification number of the first user . . . when the policy data corresponding to the cryptocurrency transaction information is legal,” “encrypting the cryptocurrency transaction information via the cryptocurrency private key information for deriving an encrypted cryptocurrency transaction information,” describe a process of calculating values by deriving a cryptocurrency private key and encrypting the transaction information using the key, which falls within the “mathematical concepts” grouping of abstract ideas because it involves performing mathematical calculations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a first apparatus comprising a first network interface, a first controller performing an operating system, and a storage unit,  a second apparatus, and a cloud server, merely uses a computer as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions of “receive a cryptocurrency transaction information from a first user . . .,” “determining whether a policy data corresponding to the cryptocurrency transaction information is legal,” “deriving a cryptocurrency private key information via a personal identification number of the first user . . . when the policy data corresponding to the cryptocurrency transaction information is legal,” “encrypting the cryptocurrency transaction information via the cryptocurrency private key information for deriving an encrypted cryptocurrency transaction information,” “transmit the encrypted cryptocurrency transaction information . . . .” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a first apparatus comprising a first network interface, a first controller performing an operating system, and a storage unit,  a second apparatus, and a cloud server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining whether a transaction complies with a policy, using a PIN to calculate a key value, and encrypting the transaction information with the key. As discussed above, taking the claim elements separately, these additional elements perform) the steps or functions of “receive a cryptocurrency transaction information from a first user . . .,” “determining whether a policy data corresponding to the cryptocurrency transaction information is legal,” “deriving a cryptocurrency private key information via a personal identification number of the first user . . . when the policy data corresponding to the cryptocurrency transaction information is legal,” “encrypting the cryptocurrency transaction information via the cryptocurrency private key information for deriving an encrypted cryptocurrency transaction information,” “transmit the encrypted cryptocurrency transaction information . . . .” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining whether a transaction complies with a policy, using a PIN to calculate a key value, and encrypting the transaction information with the key. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 9-10 and 15-16 further describe the abstract idea of determining whether a transaction complies with a policy, using a PIN to calculate a key value, and encrypting the transaction information with the key because they describe calculating a signature to determine whether the policy data is valid. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald, et al. (US 2018/0101906) (“McDonald”) in view of Patin (US 2019/0245688).
Regarding claims 1 and 13, McDonald discloses a cryptocurrency securing system, comprising:
a first apparatus (McDonald ¶ 26, 28, 50, 52-53), comprising:
a first network interface (McDonald ¶¶ 21, 64);
a first controller (McDonald ¶¶ 22, 52-53), being configured to perform a first operating system for:
causing the first network interface to receive a cryptocurrency transaction information from a first user device through a second apparatus (McDonald ¶¶ 30-33);
determining whether a policy data corresponding to the cryptocurrency transaction information is legal (McDonald ¶¶ 32-38, 56);
deriving a cryptocurrency private key information when the policy data corresponding to the cryptocurrency transaction information is legal (McDonald ¶¶ 55);
deriving cryptocurrency transaction information (McDonald ¶¶ 40);
causing the first network interface to transmit the cryptocurrency transaction information to a blockchain network through the second apparatus (McDonald ¶¶ 40, 44-45).
	McDonald does not specifically disclose using a personal identification number of the first user to derive the cryptocurrency private key. McDonald also does not specifically disclose encrypting the cryptocurrency transaction information via the cryptocurrency private key information to derive encrypted cryptocurrency transaction information.
	Patin discloses using a personal identification number of the first user to derive the cryptocurrency private key (Patin ¶¶ 11-12, 26, 62, 74-79, 86-87) and encrypting the cryptocurrency transaction information via the cryptocurrency private key information to derive encrypted cryptocurrency transaction information (Patin ¶¶ 14, 22, 95, 129, 140-141).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of McDonald to include using a personal identification number of the first user to derive the cryptocurrency private key and encrypting the cryptocurrency transaction information via the cryptocurrency private key information to derive encrypted cryptocurrency transaction information, as disclosed in Patin, in order to allow a user to maintain control over their private key and to be able to recover it (Patin ¶¶ 5-8).
Regarding claims 9 and 15, McDonald discloses that the first apparatus further comprises: a storage unit, being configured to store a legal digital signature (McDonald ¶¶ 33, 63);
wherein the first controller is further configured to perform the first operating system for:
hashing the policy data for deriving a digital signature (McDonald ¶¶ 32-34);
determining whether the digital signature of the policy data matches the legal digital signature, wherein the policy data corresponding to the cryptocurrency transaction information is legal when the digital signature of the policy data matches the legal digital signature (McDonald ¶¶ 32-34).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Patin as applied to claims 9 and 15 above, and further in view of Mustajarvi (US 2013/0034019).
Regarding claims 10 and 16, McDonald discloses that the legal digital signature is generated based on a legal policy data, and the first controller is configured to perform the first operating system for:
causing the first network interface to receive the legal digital signature (McDonald ¶¶ 32-34);
storing the legal digital signature in the storage unit (McDonald ¶¶ 32-34).
McDonald does not specifically disclose that the digital signature is from a cloud server.
Mustajarvi discloses that the digital signature is from a cloud server (Mustajarvi ¶¶ 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of McDonald in view of Patin to include obtaining a digital signature of a policy from a cloud server, as disclosed in Mustajarvi, in order to ensure that the latest set of the policy data is being used (Mustajarvi ¶¶ 55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy, et al. (US 2017/0132626) (“Kennedy”) for disclosing using authentication rules to authenticate an electronic transaction and verification rules to verify a blockchain transaction (See, e.g., Pierce Abstract, ¶¶ 30-32, 67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685